The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicants’ amendments/remarks received August 9, 2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 3, 11-12, 20, 22 are canceled.  Claims 2, 6-9, 15-17, 25 are withdrawn.  Claims 1, 4-5, 10, 13-14, 18-19, 21, 23-24, 26, 27-32, to cpNLuc, BRET pair, trimethoprim, paper, bodily fluid, are under consideration.

Priority:  This application is a 371 of PCT/EP2018/064076, filed May 29, 2018, which claims benefit to foreign application EPO 17173534.3, filed May 30, 2017.  A copy of the foreign priority document has been received in the instant application and is in the English language.

Objections and Rejections
Claim 23 is objected to because of the following informalities:  claim 23 recites “one or more of mutations”.  It is believed that the “of” can be deleted.  Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 10, 13-14, 18-19, 21, 24, 26, 27-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a sensor molecule comprising E. coli DHFR having the amino acid sequence of SEQ ID NO: 2 (see paragraph 0034 of application publication) and E. coli DHFR mutations R98A, R44A and H45Q (paragraph 0071) comprising cpNLuc inserted between positions 23 and 24 of said E. coli DHFR and a specific BRET pair (see at least examples 1, 2), does not reasonably provide enablement for any sensor molecule comprising DHFR variants comprising amino acid sequences having at least 80% identity to any one of SEQ ID NOS: 2-6, capable of binding NADPH, and/or further in combination with a heterologous protein domain comprising a luciferase enzyme of unknown structure inserted at or replaced at any region corresponding to positions 23 to 25 of the DHFR, and/or any ligand of unknown structure, all in further combination with a (B)RET pair comprising a donor moiety and acceptor moiety.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The instant claims are drawn to a sensor molecule for the resonance energy transfer (RET)-based detection of reduced nicotinamide adenine dinucleotide phosphate (NADPH), the sensor comprising a segment A connected via a linker to a segment B, wherein each of segment A and B comprises a member of a RET pair comprising a donor moiety and an acceptor moiety, further characterized in that:
	(i) segment A comprises a binding protein (BP) for NADPH, the BP being dihydrofolate reductase (DHFR; EC 1.5.1.3) of E. coli (UniprotKB accession number P0ABQ4) having the amino acid sequence of SEQ ID NO: 2 or variant there of having at least 80% identity to SEQ ID NO: 2, or a functional homolog thereof selected from SEQ ID NOS: 3-6 and variants thereof having at least 80% identity to any one of SEQ ID NOS: 3-6, wherein the BP is capable of binding NADPH, and wherein the BP comprises a heterologous protein domain inserted at or replacing at least part of the region corresponding to positions 23 to 25 of E. coli DHFR, said heterologous protein domain comprising as one member of the BRET pair a luciferase enzyme as bioluminescent donor protein (BDP);
	(ii) segment B comprises a ligand (L) capable of intramolecular binding to said BP only in the presence of NADPH; and wherein segment B comprises a fluorescence acceptor molecule whose excitation spectrum at least partially overlaps with an emission spectrum of the luciferase enzyme;
	wherein the donor moiety and the acceptor moiety are in a suitable juxtaposition to yield a BRET signal when L is bound to BP, and wherein NADPH-induced binding of L to BP results in an increase in BRET efficiency.
The claims encompass an unreasonable number of variant DHFRs and/or in combination with a heterologous protein domain comprising a luciferase enzyme, ligands, and (B)RET pair comprising a donor moiety and acceptor moiety, all of no particular structure, which the skilled artisan cannot necessarily envision the detailed structures of and/or in which combinations may or may not form a sensor molecule for BRET-based detection of NADPH.  There could be a myriad of DHFRs, functional homologs, fragments, derivatives or variants thereof having at least 80% identity to any one of SEQ ID NOS: 2-6, in combination with a heterologous protein domain comprising a luciferase enzyme of unknown structure inserted at or replaced at any region corresponding to positions 23 to 25 of E. coli DHFR, and/or any ligand of unknown structure, all in further combination with the BRET pair comprising a donor moiety and acceptor moiety also not having any particular structure, that may or may not form a sensor molecule for BRET-based detection of NADPH.  Therefore, for the instant claimed invention, it would require an undue burden of experimentation for a skilled artisan to determine exactly which DHFRs, functional homologs, fragments, derivatives or variants thereof having at least 80% identity to any one of SEQ ID NOS: 2-6, can be engineered to comprise a heterologous protein domain comprising a luciferase enzyme and at which position(s) or region corresponding to positions 23 to 25 of E. coli DHFR, and when further combined with which ligand capable of intramolecular binding to which DHFR, functional homolog, fragment, derivative or variants thereof, and further engineered to comprise the BRET pair comprising a donor moiety and acceptor moiety, have activity and functional ability to detect NADPH and yield a BRET signal.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states:  "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include:  (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
In this instance, the quantity of experimentation would be large since there are a myriad of DHFRs, functional homologs, fragments, derivatives or variants thereof having at least 80% identity to any one of SEQ ID NOS: 2-6, where the position(s) or region corresponding to positions 23 to 25 of E. coli DHFR needs to be further determined to decide among which myriad of heterologous protein domain comprising a luciferase enzyme can be engineered into said position(s) or region, and when further combined with which ligand capable of intramolecular binding to which DHFR, functional homolog, fragment, derivative or variants thereof having at least 80% identity to any one of SEQ ID NOS: 2-6, and further engineered to comprise a BRET pair comprising a donor moiety and acceptor moiety, that may or may not form a sensor molecule for BRET-based detection of NADPH.  The recited genera of a ligand, BRET donor moiety, and BRET acceptor moiety are defined through their activity only and do not require any particular structure and the recited genus of heterologous protein domain comprising a luciferase enzyme is also defined through its activity only and of unknown structure.  The specification provides no guidance regarding which 20% may vary from any one of SEQ ID NOS: 2-6.  The specification does not disclose any particular variants of any one of SEQ IDS: 2-6, having at least 80% identity to any one of SEQ ID NOS: 2-6, capable of binding to NADPH.  The specification provides no guidance as to which structural features are essential and critical to have activity to bind or detect NADPH and yield a BRET signal.  The specification discloses representative species of a sensor molecule comprising E. coli DHFR having the amino acid sequence of SEQ ID NO: 2 (see paragraph 0034 of application publication) and E. coli DHFR mutations R98A, R44A and H45Q (paragraph 0071) comprising cpNLuc inserted between positions 23 and 24 of E. coli DHFR and a specific BRET pair (see at least examples 1, 2).  The nature of the invention is such that many different proteins and/or compounds that are substantially similar to DHFR, heterologous protein domains comprising a luciferase enzyme as a BRET member pair, ligands capable of binding to DHFR in the presence of NADPH, and further comprising a BRET member pair, may or may not have activity when engineered together to form a sensor molecule.  The state of the art is that even proteins that are highly similar to the wild-type protein are at times not fully active.
It is known that while mammalian, parasitic, and bacterial DHFRs share structural homology, there is still slight structural differences within their active site cavities (Volpato et al. p. 28).  For instance, while TMP (trimethoprim) displays high affinity and selectivity towards certain bacterial DHFRs, including E. coli DHFR, it binds less tightly to other bacterial, protozoal and mammalian DHFRs (p. 38).  TMP mainly interacts with helices αB and αC of E. coli DHFR, which harbor sequence differences relative to human DHFR (p. 38).  It was proposed that a F31L mutation would increase affinity of human DHFR to TMP; however, that mutation did not give the expected result (p. 38).  The difference in cooperative binding between E. coli DHFR and human DHFR correlates with the difference in TMP affinity; thus, contacts with M20 appear to promote cooperativity between ligands in E. coli DHFR; while this suggests that the cooperativity in E. coli DHFR could be introduced into human DHFR by the L22 mutation, that mutant did not yield a TMP-sensitive human DHFR (p. 38).  
“[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” See MPEP § 2164.03.
Therefore, determining whether the recited proteins/polypeptides, fragments, derivatives, and/or variants thereof, domains, and/or ligands have activity when engineered and combined together to comprise a BRET pair comprising a donor moiety and acceptor moiety to form a sensor molecule for BRET-based detection of NADPH is very unpredictable in nature.  The relative level of skill in this art is very high.  The predictability as to what substantially similar protein and/or variant protein/polypeptide/domain combinations will have which activity when engineered together, where the proteins/polypeptides/domains/ligand are not limited by any particular structure, for forming a sensor molecule is zero.
The instant specification fails to show actual reduction to practice of a sensor molecule comprising DHFRs, functional homologs, fragments, derivatives or variants thereof having at least 80% identity to any one of SEQ ID NOS: 2-6, in combination with a heterologous protein domain comprising a luciferase enzyme of unknown structure inserted at or replaced at any region corresponding to positions 23 to 25 of E. coli DHFR, and/or any ligand of unknown structure, all in further combination with the BRET pair comprising a donor moiety and acceptor moiety also not having any particular structure, that may or may not form a sensor molecule for BRET-based detection of NADPH and fails to provide adequate guidance on how to overcome the art-recognized difficult nature of this goal.  Thus, one skilled in the art could not make and use the claimed invention as claimed.   
When the factors are considered in their entirety, the Wands analysis dictates a finding of undue experimentation and thus, the claims are not enabled.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The reasons for maintaining the 112(a), scope of enablement, rejection are noted above and herein.
Applicants assert that the breadth of the claims has been significantly reduced and the specificity of the genus of several features of the sensor molecule has been increased.
Applicants’ remarks are not persuasive.  While the claims have been amended, the quantity of experimentation would still be large since there are a myriad of DHFRs, functional homologs, fragments, derivatives or variants thereof having at least 80% identity to any one of SEQ ID NOS: 2-6, where the position(s) or region corresponding to positions 23 to 25 of E. coli DHFR needs to be further determined to decide among which myriad of heterologous protein domain comprising a luciferase enzyme can be engineered into said position(s) or region, and when further combined with which ligand capable of intramolecular binding to which DHFR, functional homolog, fragment, derivative or variants thereof having at least 80% identity to any one of SEQ ID NOS: 2-6, and further engineered to comprise a BRET pair comprising a donor moiety and acceptor moiety, that may or may not form a sensor molecule for BRET-based detection of NADPH.  The recited genera of a ligand, BRET donor moiety, and BRET acceptor moiety are defined through their activity only and do not require any particular structure and the recited genus of heterologous protein domain comprising a luciferase enzyme is also defined through its activity only and of unknown structure.  The specification provides no guidance regarding which 20% may vary from any one of SEQ ID NOS: 2-6.  
It is known that while mammalian, parasitic, and bacterial DHFRs share structural homology, there is still slight structural differences within their active site cavities (Volpato et al. p. 28).  For instance, while TMP (trimethoprim) displays high affinity and selectivity towards certain bacterial DHFRs, including E. coli DHFR, it binds less tightly to other bacterial, protozoal and mammalian DHFRs (p. 38).  TMP mainly interacts with helices αB and αC of E. coli DHFR, which harbor sequence differences relative to human DHFR (p. 38).  It was proposed that a F31L mutation would increase affinity of human DHFR to TMP; however, that mutation did not give the expected result (p. 38).  The difference in cooperative binding between E. coli DHFR and human DHFR correlates with the difference in TMP affinity; thus, contacts with M20 appear to promote cooperativity between ligands in E. coli DHFR; while this suggests that the cooperativity in E. coli DHFR could be introduced into human DHFR by the L22 mutation, that mutant did not yield a TMP-sensitive human DHFR (p. 38).  Further, the field of bioluminescence is continually growing as novel luciferases are being developed (England et al. p. 15).  As NLuc (NanoLuc Luciferase) is the newest member of the luciferase family and applications have included investigating protein-protein and protein-ligand interactions; it remains difficult to monitor more than one interaction occurring in vitro or in vivo (England et al. p. 16).
“[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” See MPEP § 2164.03.
Therefore, determining whether the recited proteins/polypeptides, fragments, derivatives, and/or variants thereof, domains, and/or ligands have activity when engineered and combined together to comprise a BRET pair comprising a donor moiety and acceptor moiety to form a sensor molecule for BRET-based detection of NADPH is very unpredictable in nature.
When the factors are considered in their entirety, the Wands analysis dictates a finding of undue experimentation and thus, the claims are not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 10, 13-14, 18-19, 21, 23-24, 26, 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the BP being DHFR having the amino acid sequence of SEQ ID NO: 2 or a variant there of having at least 80% identity to SEQ ID NO: 2 or a functional homology thereof selected from SEQ ID NO: 3-6 and variants there of having at least 80% identity to any one of SEQ ID NO: 3-6.  It is not clear if “identity” is referring to sequence identity, activity, structural identity, etc.  Further clarification and/or correction is requested.
Claims 31-32 are included in this rejection for the reasons similarly noted above for claim 1 regarding what is meant by “identity.”  Further clarification and/or correction is requested.
Claim 4 recites said luciferase enzyme is selected from the group noted in claim 4.  The group recites “(NLuc)”.  It is not clear whether “(NLuc)” is part of the claim since it is in parenthesis and does not appear to be an abbreviation of another luciferase enzyme.  Further correction and/or clarification is requested.
Claim 5 is unclear because the claim recites amino acid residues 65E and 66G; however, the claim does not recite an amino acid sequence and/or SEQ ID NO.  Therefore, it is not clear which amino acid residue is actually present at the position(s) recited.  Further clarification is requested.
Additionally, claim 5 recites wherein segment B comprises a fluorescent acceptor.  However, claim 5 is dependent on claim 1, which already recites segment B comprises a fluorescent acceptor molecule.  Therefore, claim 5 does not appear to further limit segment B.  Further clarification and/or correction is requested.
Claim 24 is dependent on claim 14 and recites the solid carrier is selected from the group noted in claim 24.  However, claim 14 already recites the solid carrier is selected from the same group recited in claim 24.  Therefore, claim 24 does not appear to further limit claim 14.  Further clarification and/or correction is requested.
Claims 27-29 recite “the BRET acceptor”.  The claims are dependent on claim 1 which recites “acceptor moiety” and “fluorescence acceptor molecule”.  The language of the claims should be consistent throughout the claims so it is clear whether the same acceptor or acceptor moiety or acceptor molecule are being referred to.  Further clarification and/or correction is required.
Claim 30 recites the BP comprises “a heterologous protein domain” in the claim.  Claim 30 is dependent on claim 1.  It is not clear if “a heterologous protein domain” is referring to the heterologous protein domain” already recited in claim 1 or to a different heterologous protein domain.  Further clarification and/or correction is required.
Claims 10, 13-14, 18-19, 21, 23, 26 are included in this rejection because they are dependent on the above claim(s).

Reply:  In view of Applicants’ amendments, the claims noted above remain rejected under 112(b) for the reasons noted above.
Regarding Applicants’ remarks that claim 5 is clear and definite because cpNLuc is a well-known and characterized product, the remarks are not persuasive.  Instant claim 5 is dependent on claim 4, where claim 4 recites the luciferase enzyme is selected from cpNLuc, and mutants thereof.  Claim 5 recites amino acid residues 65E and 66G; however, the claim does not recite an amino acid sequence and/or SEQ ID NO.  Therefore, it is not clear which amino acid residue is actually present at the position(s) recited and whether the cpNLuc, including mutants thereof, has the amino acid residues recited at the indicated positions.  Further clarification is requested.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-5, 10, 13-14, 18-19, 21, 23-24, 26, 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-13 of U.S. Patent No. 9952208 (‘208) in view of Johnsson et al. (previously cited), Arts et al. (previously cited), England et al. (previously cited), and Adams et al. (previously cited).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘208 claims are drawn to a sensor molecule for RET comprising the same components and/or elements.  Both the instant claims and the ‘208 claims are drawn to a sensor molecule comprising at least a luciferase (RET member pair) attached to a BP, further attached to an L comprising a RET member pair.  Claim 1 of the ‘208 patent differs from instant claim 1 by not explicitly reciting a linker between the BP and L and the luciferase is attached or inserted at a region corresponding to positions 23 to 25 of E. coli DHFR.  However, in view of the previously noted teachings of Johnsson et al., it would have been obvious to incorporate a linker between the BP and L and attach the luciferase at a position Asn23, Leu24 of the DHFR because Johnsson et al. disclose DHFR is circularly permuted between residues Asn23 and Leu24 with a 5-glycine linker connecting the original termini, where Asn23, Leu24 is in a loop very close to the active site of the protein and the NanoLuc luciferase could be attached closely to the binding site.  One of ordinary skill would have a reasonable expectation of success because the structures of DHFR and luciferase were known, methods of circular permutation and engineering BRET-sensor proteins were known.
Regarding the instant dependent claims and the dependent claims of the ‘208 patent, if a limitation of the instant claim(s) is not recited in the ‘208 patent claims, it would have been obvious to incorporate the noted limitation in view of the teachings of Johnsson et al., Arts et al., England et al., and/or Adams et al. previously noted.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The reasons for maintaining the nonstatutory double patenting rejection are the same as previously noted.  See also at least p. 21-22 of the February 9, 2022 non-final office action.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656